               IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF MICHIGAN

ELAINE HALL,

            Plaintiff,                        Case No.: 4:19-cv-10186

v.                                            Honorable Matthew F. Leitman

GENERAL MOTORS, LLC,                          Magistrate Judge Stephanie D. Davis

            Defendant.



                  ORDER FOR EXTENSION OF TIME TO
                   FILE FIRST AMENDED COMPLAINT

      Having reviewed “Plaintiffs’ Unopposed Request for Extension of Time to

File First Amended Complaint,” it is hereby granted that Plaintiffs are permitted to

file a First Amended Complaint by no later than May 16, 2019 and, furthermore,

Defendant General Motors LLC is permitted to answer or otherwise respond by

June 14, 2019.

      IT IS SO ORDERED.

                                      /s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE

Dated: April 10, 2019
